Citation Nr: 1705787	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the Appellant should be recognized as the surviving spouse of the Veteran for the purpose of establishing eligibility for month of death benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  Although the death certificate is not of record, it appears the Veteran died in September 2009.  The Appellant's status as his surviving spouse for VA purposes is at issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran and the Appellant were married in August 1978.  They separated in September 2003, although the record raises questions of whether the Veteran was at fault and whether they reconciled shortly before his death.  The Appellant requested a videoconference hearing before the Board.  Instead of providing a videoconference hearing, however, the RO scheduled an in-person hearing at the RO before a Board member in July 2014.  Notice was sent to the Appellant at an address in Idamay, West Virginia.  While the Appellant initially received VA correspondence at the Idamay, West Virginia address, it appears that by July 2014 the Appellant was living in Mannington, West Virginia.  The statement of the case was sent to her at the Mannington, West Virginia address and she subsequently responded to that letter by filing her substantive appeal requesting the videoconference hearing.  Therefore, it appears that the notice of the hearing was sent to the Appellant at an incorrect address.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person or by videoconference.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  Thus, the Board finds the Appellant must be scheduled for a videoconference.  

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing, and notify her of the scheduled hearing at the current address of record.  A copy of the notice provided to the Appellant and her representative of the scheduled hearing should be placed in the record.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


